Citation Nr: 1810061	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-16 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to August 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In December 2016, the claim was remanded for additional development, including scheduling the Veteran for a VA examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2016 remand, the Board instructed the AOJ to schedule the Veteran for an appropriate examination with a psychologist or psychiatrist at the Memphis VA Medical Center to determine the nature and etiology of all diagnosed Axis I psychiatric disorders.  

VA records indicate the Veteran was scheduled for a VA psychological examination at the North Little Rock, Arkansas, VA Medical Center (VAMC) in March 2017.  The examination was cancelled after the Veteran failed to report for the examination.  The records also reflect that a VA psychological examination scheduled in April 2017 at the North Little Rock VAMC was cancelled.  There is no indication the Veteran was scheduled for a VA examination at the Memphis VAMC or documentation indicating the Veteran did not want a VA examination at the Memphis VAMC.  Although a C&P Examination Request Routing Assistant report indicates that there is not a psychiatrist at the VAMC in Memphis who can complete VA compensation examinations, it does not indicate anything as to whether a psychologist would be available to complete such examinations.  Additionally, although the report indicates there are some examination types that cannot be completed at the Memphis VAMC, a psychiatric examination is not listed as one of those types of examinations.  The Board's remand instructions specifically indicated that the examination could be completed by a psychiatrist or a psychologist.  Therefore, it appears that an examination at the Memphis VAMC with a psychologist could be completed.  

Where remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the AOJ did not schedule the Veteran for a psychological VA examination at the Memphis VAMC, there is an indication that such an examination could be completed there by a psychologist, if not a psychiatric, and there is no documentation indicating that the Veteran requested that his examination be held at a VAMC other than the Memphis VAMC, there has not been substantial compliance with the Board's remand orders.  Therefore, the claim must be remanded to schedule the Veteran for a VA psychological examination at the Memphis VAMC.

In addition, the July 2017 Supplemental Statement of the Case (SSOC) has been returned as undeliverable three times, including as recently as September 2017.  It appears the SSOC was sent to the Veteran's old address, which changed in April 2016.  As due process requires that the Veteran receive a copy of the SSOC, the AOJ should send a copy of the SSOC to his correct, current address of record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file VA treatment records from May 2017 to the present.

2.  Send the Veteran a copy of the July 2017 SSOC to the Veteran's correct, current address of record.

3.  After receiving all additional records, provide the Veteran an appropriate VA examination at the Memphis VAMC (with a psychiatrist or psychologist, as available) to determine the nature, extent, and etiology of all diagnosed Axis I psychiatric disorders, other than drug or alcohol abuse, that have been present during the period of the claim (from September 2009 to present).  

The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

If, for any reason, the Veteran requests that his examination be held at a VAMC other than the Memphis VAMC, this must be documented in the record and his request must be honored.  In this case, the examination must be performed by a psychologist or psychiatrist other than the October 2009 and August 2010 VA examiners.

The examiner should clearly identify all current Axis I psychiatric disorders, other than drug or alcohol abuse, that have existed since September 2009, under the DSM-IV criteria.

Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed Axis I psychiatric disorder(s), other than drug or alcohol abuse, is related to the Veteran's service, to include as due to participation in combat in the Republic of Vietnam from April 1966 to August 1968.

If, and only if, the examiner determines that the Veteran has a psychiatric disorder that began in or is otherwise etiologically related to his active service, then the examiner must state an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed drug or alcohol abuse is a manifestation of or was caused by that psychiatric disorder.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




